MEMORANDUM DECISION
                                                                        FILED
Pursuant to Ind. Appellate Rule 65(D), this                        Dec 26 2018, 8:53 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                      CLERK
                                                                    Indiana Supreme Court
                                                                       Court of Appeals
purpose of establishing the defense of res judicata,                     and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT R.B.                            ATTORNEYS FOR APPELLEE
Leanna Weissmann                                       Curtis T. Hill, Jr.
Lawrenceburg, Indiana                                  Attorney General of Indiana
                                                       Natalie F. Weiss
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                           December 26, 2018
of the Parent–Child Relationships                          Court of Appeals Case No.
of: H.B., T.B., W.B., and D.B.                             18A-JT-1789
(Minor Children)                                           Appeal from the Decatur Circuit
and                                                        Court
                                                           The Hon. Timothy Day, Judge
R.B. (Mother) and D.B.
(Father)1,                                                 Trial Court Cause Nos.
                                                           16C01-1711-JT-443
Appellants-Respondents,                                    16C01-1711-JT-444
                                                           16C01-1711-JT-445
        v.                                                 16C01-1711-JT-446

The Indiana Department of Child
Services,




1
 Although Father is a “party on appeal” pursuant to Indiana Rule of Appellate Procedure 17(A), he does
not participate in this appeal.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1789 | December 26, 2018            Page 1 of 13
      Appellee-Petitioner.




      Bradford, Judge.



                                          Case Summary
[1]   R.B. (“Mother”) and D.B. (“Father”) are the biological parents of H.B., T.B.,

      W.B., and D.B. (“the Children”). In 2016, with Father residing in North

      Carolina and having little contact with the Children, the Indiana Department of

      Child Services (“DCS”) became aware of unsatisfactory conditions at Mother’s

      home and petitioned to have the Children adjudicated to be children in need of

      services (“CHINS”). Mother admitted that she had tested positive for

      methamphetamine and that conditions in her home were unsatisfactory. The

      juvenile court issued a dispositional order in which it, inter alia, ordered Mother

      to attain and maintain sobriety and obtain stable income and housing. With a

      few minor exceptions, Mother did not comply with the provisions of the

      dispositional order, and in November of 2017, DCS petitioned to terminate her

      and Father’s parental rights in the Children. Following a hearing, the juvenile

      court ordered that Mother’s and Father’s rights in the Children be terminated.

      Mother contends that the juvenile court’s termination of her parental rights is

      clearly erroneous. Because we disagree, we affirm.



                            Facts and Procedural History
      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1789 | December 26, 2018   Page 2 of 13
[2]   Mother and Father are the biological parents of H.B. (born January 23, 2003),

      T.B. (born July 10, 2005), W.B. (born August 17, 2006), and D.B. (born

      November 14, 2009). In 2009, while Mother and the Children were living in

      North Carolina with Father, the Children were adjudicated to be CHINS due to

      substantiated concerns about Mother’s mental health, an unsafe home, and

      domestic violence. By 2012, Mother and the Children had moved to Jefferson

      County, Indiana, and, on June 27, Mother entered into an informal adjustment

      with the local DCS office. On October 12, 2012, based on concerns about

      housing instability and Mother’s poor mental health, lack of income, and

      inability to adequately parent the Children, DCS filed petitions to have the

      Children adjudicated to be CHINS. The Children were adjudicated to be

      CHINS and were removed from Mother’s care for a total of 801 days between

      October 6, 2012, and July 6, 2015, when they were returned to Mother’s care.


[3]   By February of 2016, Mother and the Children were living in Decatur County

      with Mother’s boyfriend when DCS received reports of inappropriate living

      conditions, sporadic school attendance, substance abuse, lack of supervision,

      and domestic violence. On March 9, 2016, after the reports were substantiated,

      DCS petitioned to have the Children adjudicated to be CHINS. At a hearing

      on March 10, 2016, Mother admitted to testing positive for methamphetamine

      and that the home conditions were inadequate. The juvenile court adjudicated

      the Children to be CHINS. On April 8, 2016, the juvenile court issued a

      dispositional order in which it, inter alia, ordered Mother to




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1789 | December 26, 2018   Page 3 of 13
              (1)      keep all appointments with service providers, DCS or the
                       Court Appointed Special Advocate (“CASA”) or provide
                       advanced notice of a missed appointment;
              (2)      maintain suitable, safe, and stable housing with adequate
                       bedding, functional utilities, adequate supplies of food,
                       and food-preparation facilities;
              (3)      secure and maintain a legal and stable source of income;
              (4)      not use, consume, manufacture, trade, distribute, or sell
                       any illegal controlled substances;
              (5)      obey the law;
              (6)      participate in home-based counseling, random drug
                       screens, a parenting assessment, a substance abuse
                       assessment, and psychological evaluation and complete all
                       recommendations developed as a result; and
              (7)      attend all scheduled visitation.
      On February 2, 2017, DCS changed the permanency plan from reunification to

      adoption. On May 10, 2017, the juvenile court amended the dispositional order

      to include Father, who had been located.


[4]   On November 2, 2017, DCS petitioned to terminate Mother’s and Father’s

      rights in the Children. On June 28, 2018, the juvenile court held an evidentiary

      hearing on the termination petitions. At the beginning of the hearing, Father,

      appearing telephonically, voluntarily agreed to the termination of his parental

      rights in the Children.


[5]   Mary Smith, a caseworker for Ireland Home-Based Services, testified that she

      had been working with Mother and the Children for over two years, supervising

      visitation. Smith testified that Mother had failed to achieve any of her goals

      and never identified any circumstances beyond her control that prevented her
      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1789 | December 26, 2018   Page 4 of 13
      success. Smith instructed Mother regarding the steps she needed to take to

      achieve reunification, but Mother did not take those steps. Mother testified that

      she was living with a friend in a trailer home but could not recall the address,

      was not employed, and had last used methamphetamine three weeks before the

      hearing. Records were admitted indicating that Mother had failed twenty-six

      drug screens between August of 2015 and June of 2018 and had been arrested

      on May 8, 2018, for possession of methamphetamine and drug paraphernalia.


[6]   Of the four Children, W.B. seems to be the neediest. Therapist Jacquie

      Huxford from Fayette Regional Care Pavilion testified regarding her

      interactions with W.B. W.B. had first been admitted to Fayette Regional in

      September of 2017 due to severe behavioral problems that were disrupting his

      foster placement, including outbursts, verbal aggression, swearing, threatening,

      and property destruction. W.B. was eventually diagnosed with reactive

      attachment order (a result of his frequent moves), post-traumatic stress disorder,

      and attention deficit hyperactivity disorder. At some point during W.B.’s

      seven-month stay at Fayette Regional, visitation with Mother was suspended,

      and his treatment progressed more rapidly after that. When W.B. learned in

      May of 2018 that visitation with Mother had been ordered to resume, he began

      having nightmares within a week and his bedwetting resumed. Huxford opined

      that a plan for W.B. that allowed for more stability in the future would be better

      than one that offered less.


[7]   DCS family case manager Renee Wilson (“FCM Wilson”) was assigned to the

      Children’s cases in June of 2017 and testified that “[t]here had just not bee[n]

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1789 | December 26, 2018   Page 5 of 13
      progress made” in addressing the concerns of stability in housing and

      employment, domestic violence, and sobriety. Tr. Vol. II p. 50. Despite some

      early progress, Mother remained homeless and unemployed and had not

      attained or maintained sobriety. As for the Children’s needs, FCM Wilson

      noted that H.B. had been diagnosed with anxiety disorder; W.B. was exhibiting

      concerning behaviors, including playing with fire; and all four children were

      wetting their beds. H.B., T.B., and D.B. were placed in the same foster home

      and had been there for over a year, while W.B. was in a different foster home.

      W.B. is thriving in his placement and has visitation with his siblings.


[8]   As for the services ordered for Mother, although she had completed the

      psychological evaluation and regularly attended visitation, she had only

      sporadically participated in home-based case management and had been

      dismissed from a substance-abuse treatment program. FCM Wilson opined

      that, given that “we have almost a decade of concerns and issues that haven’t

      been fully remedied[,]” there was no reasonable chance that the concerns would

      be addressed in the future. Tr. Vol. II p. 53. According to FCM Wilson, it was

      DCS’s position that Mother’s parental rights in the Children should be

      terminated.


[9]   CASA Kay Hungate testified that she was appointed to represent the Children

      in September of 2016. According to CASA Hungate, Mother had, apart from

      some initial assessments and an unsuccessful attempt at inpatient care for

      substance abuse, completed none of the twenty-four items listed in the April 18,

      2016, dispositional order. Mother does not approve of CASA Hungate and, at

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1789 | December 26, 2018   Page 6 of 13
       some point, chose not to communicate with her. CASA Hungate testified that

       the Children were thriving; doing well in school; and always had food, clothing,

       and shelter. Additionally, CASA Hungate testified that Mother had

       demonstrated neither the willingness nor the ability to meet her parental

       responsibilities and opined that there was no reason to believe that she would

       do so in the future. CASA Hungate testified that it was the in Children’s best

       interests to have Mother’s parental rights terminated and to be adopted.


[10]   On June 18, 2018, the juvenile court ordered that Mother’s parental rights be

       terminated. The juvenile court concluded, inter alia, that


               c)       There is a reasonable probability that the conditions that
                        resulted in the children’s removal and the reasons for
                        placement outside the home of the parents—specifically,
                        the mother’s substance abuse, lack of stable and adequate
                        housing, and lack of employment—will not be remedied in
                        the future;
               d)       There is a reasonable probability that, given the Mother’s
                        unresolved substance abuse, the continuation of the
                        parent-child relationship poses a threat to the well-being of
                        the children;
               e)       Termination of the parent–child relationship is in the best
                        interest of the children; and
               f)       The proposal made by DCS for the children to be adopted
                        by the present foster placement is a satisfactory plan for the
                        care and treatment of the children.
       Order pp. 7–8.


                                  Discussion and Decision

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1789 | December 26, 2018   Page 7 of 13
[11]   The Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children. Bester v.

       Lake Cty. Office of Family & Children, 839 N.E.2d 143, 145 (Ind. 2005). Further,

       we acknowledge that the parent–child relationship is “one of the most valued

       relationships of our culture.” Id. However, although parental rights are of a

       constitutional dimension, the law allows for the termination of those rights

       when parents are unable or unwilling to meet their responsibilities as parents.

       In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied. Therefore,

       parental rights are not absolute and must be subordinated to the children’s

       interests in determining the appropriate disposition of a petition to terminate

       the parent–child relationship. Id.


[12]   In reviewing termination proceedings on appeal, this court will not reweigh the

       evidence or assess the credibility of the witnesses. In re Invol. Term. of Parental

       Rights of S.P.H., 806 N.E.2d 874, 879 (Ind. Ct. App. 2004). We only consider

       the evidence that supports the juvenile court’s decision and reasonable

       inferences drawn therefrom. Id. Where, as here, the juvenile court includes

       findings of fact and conclusions thereon in its order terminating parental rights,

       our standard of review is two-tiered. Id. First, we must determine whether the

       evidence supports the findings, and, second, whether the findings support the

       legal conclusions. Id. In deference to the juvenile court’s unique position to

       assess the evidence, we set aside the juvenile court’s findings and judgment

       terminating a parent–child relationship only if they are clearly erroneous. Id. A

       finding of fact is clearly erroneous when there are no facts or inferences drawn

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1789 | December 26, 2018   Page 8 of 13
       therefrom to support it. Id. A judgment is clearly erroneous only if the legal

       conclusions made by the juvenile court are not supported by its findings of fact

       or the conclusions do not support the judgment. Id.


[13]   Indiana Code section 31-35-2-4(b) governs what DCS must allege and establish

       to support a termination of parental rights. Of relevance to this case, DCS was

       required to establish by clear and convincing evidence, for each of the Children,


               (B) that one (1) of the following is true:
                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.
                        (ii) There is a reasonable probability that the continuation
                        of the parent–child relationship poses a threat to the well-
                        being of the child.
                        [and]
               (C) that termination is in the best interests of the child[.]
       Ind. Code § 31-35-2-4(b)(2).


[14]   It is not disputed that the Children were removed for at least six months

       pursuant to a dispositional decree, a requirement imposed by Indiana Code

       section 31-35-2-4(b)(2)(A). Mother contends, however, that DCS failed to

       establish that (1) the conditions that resulted in the Children’s removal were not

       remedied, (2) the continuation of the parent–child relationship poses a threat to

       the well-being of the Children, or (3) termination is in the best interests of the

       Children.



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1789 | December 26, 2018   Page 9 of 13
                    I. Indiana Code Section 31-35-2-4(b)(2)(B)
[15]   Mother contends that the record does not establish a reasonable probability that

       the reasons for the Children’s continued removal would not be remedied or that

       the continued parent–child relationship posed a threat to the Children. Because

       Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive, DCS was

       required to establish only one of these circumstances. We choose to first

       address Mother’s contention that DCS failed to establish a reasonable

       probability that the conditions that resulted in the Children’s removal will not

       be remedied.


               In determining whether “the conditions that resulted in the
               child’s removal … will not be remedied,” id., we “engage in a
               two-step analysis,” [K.T.K. v. Ind. Dep’t of Child Servs., Dearborn
               Cty. Office, 989 N.E.2d 1225, 1231 (Ind. Ct. App. 2013)]. First,
               we identify the conditions that led to removal; and second, we
               “determine whether there is a reasonable probability that those
               conditions will not be remedied.” Id. (quoting [In re I.A., 934
N.E.2d 1127, 1134 (Ind. 2010)]) (internal quotation marks
               omitted). In the second step, the trial court must judge a parent’s
               fitness “as of the time of the termination proceeding, taking into
               consideration evidence of changed conditions,” [Bester, 839
N.E.2d at 152]—balancing a parent’s recent improvements
               against “habitual pattern[s] of conduct to determine whether
               there is a substantial probability of future neglect or deprivation.”
               K.T.K., 989 N.E.2d at 1231 (quoting Bester, 839 N.E.2d at 152)
               (internal quotation marks omitted). We entrust that delicate
               balance to the trial court, which has discretion to weigh a
               parent’s prior history more heavily than efforts made only shortly
               before termination. See K.T.K., at 1234. Requiring trial courts to
               give due regard to changed conditions does not preclude them



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1789 | December 26, 2018   Page 10 of 13
               from finding that parents’ past behavior is the best predictor of
               their future behavior.
       In re E.M., 4 N.E.3d 636, 642–43 (Ind. 2014) (footnote omitted).


[16]   The conditions that led to the Children’s removal were inappropriate living

       conditions, sporadic school attendance, Mother’s substance abuse, lack of

       parental supervision, and domestic violence. DCS produced ample evidence to

       establish a reasonable probability that many, if not all, of these conditions

       would not be remedied. At the termination hearing, Mother admitted that she

       had used methamphetamine three weeks previously. Mother failed over two

       dozen drug screens between August of 2015 and June of 2018, did not always

       participate in screening and only briefly participated in inpatient treatment,

       which did not take. Moreover, Mother does not have a stable housing or

       employment history. Mother testified that she was living in a friend’s trailer

       home and admitted that she was unemployed. Indeed, the only indication of

       any gainful employment during this case was a brief stint at Dollar Tree.

       Mother also has a history of becoming involved in relationships that feature

       domestic violence, first with Father in North Carolina and then with a

       boyfriend in Indiana.


[17]   In short, not much seems to be have changed in the almost ten years since

       authorities first became involved with the Children in North Carolina, and we

       agree with FCM Wilson’s assessment that there is little reason to expect

       improvement in the future. Mother points to her testimony that she has no

       intention of renewing her relationship with her violent boyfriend (who is


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1789 | December 26, 2018   Page 11 of 13
       currently incarcerated), has located housing in Indianapolis, and will remain

       sober. The juvenile court was under no obligation to credit this testimony and

       apparently did not. The juvenile court did not abuse its discretion in

       concluding that the conditions that led to the Children’s removal would not be

       remedied. Because we have so concluded, we need not address Mother’s

       contention that the trial court erred in finding that continuation of the parent–

       child relationship would pose a threat to the Children. 2


                    II. Indiana Code Section 34-35-2-4(b)(2)(C)
[18]   Mother contends that insufficient evidence supports the juvenile court’s finding

       that termination is in the Children’s best interests. We are mindful that in

       determining what is in the best interests of the Children, the juvenile court “is

       required to look beyond the factors identified by [DCS] and look to the totality

       of the evidence.” McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d
185, 203 (Ind. Ct. App. 2003). In doing so, the juvenile court must subordinate

       the interests of the parents to those of the children involved. Id.


[19]   CASA Hungate testified that it was in the Children’s best interests to terminate

       Mother’s parental rights, remain in their placements, and be adopted. FCM

       Wilson testified that it was DCS’s position that Mother’s parental rights should



       2
         A third option for satisfying the provisions of Indiana Code section 31-35-2-4(b)(2)(B) is to establish that
       the child has been adjudicated to be a CHINS on two separate occasions, which appears to have been the
       case with the Children. See Ind. Code § 31-35-2-4(b)(2)(B)(iii) (“The child has, on two (2) separate occasions,
       been adjudicated a child in need of services[.]”). Although there does not seem to be any dispute that these
       prior CHINS adjudications occurred, DCS did not raise this issue below, and the juvenile court did not so
       find. As this was not a basis of the juvenile court’s ruling, we choose to address Mother’s argument as raised.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1789 | December 26, 2018                Page 12 of 13
       be terminated. Although this evidence by itself is likely sufficient to sustain the

       juvenile court’s finding that termination is in the Children’s best interests, see,

       e.g., In re T.F., 743 N.E.2d 766, 776 (Ind. Ct. App. 2001) (concluding that

       testimony of GAL and FCM was sufficient to sustain finding that termination

       was in the child’s best interests), this is not the only evidence supporting such a

       finding.


[20]   CASA Hungate testified that, in their current placements, the Children are

       thriving; doing well in school; and always had food, clothing, and shelter. It

       seems that W.B., especially, would benefit from termination and the stability

       that adoption would provide, as the record indicates that the longer W.B. is

       away from Mother, the more his issues subside. Given the evidence that the

       Children are continuing to thrive in their current placements and that, as

       discussed, Mother is still unable or unwilling to provide for even their most

       basic needs, DCS has produced evidence sufficient to sustain a finding that

       termination is in the Children’s best interests. In summary, Mother has failed

       to establish that the juvenile court’s judgment is clearly erroneous in any

       respect.


[21]   The judgment of the juvenile court is affirmed.


       Bailey, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1789 | December 26, 2018   Page 13 of 13